Motion to dismiss appeal denied, and default opened on appellant’s payment of ten dollars costs to respondent within five days, and perfecting the appeal for the January term, so that appellant be ready to argue same on Monday, January 9, 1922, for which day the cause is specially set down. Otherwise motion to dismiss appeal granted, with ten dollars costs, and motion to extend appellant’s time will be denied, with ten dollars costs. Blaekmar, P. J., Putnam, Kelly and Manning, JJ., concur; Rich, J., not voting